t c memo united_states tax_court penny j sutherland petitioner v commissioner of internal revenue respondent docket no filed date daniel c ertel for petitioner robin l peacock for respondent memorandum opinion jacobs judge this case is before the court fully stipulated see rule rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax this determination is based on respondent’s disallowance of petitioner’s claim for an earned_income_credit thus the ultimate issue we must decide is whether petitioner is entitled to the claimed earned_income_credit which in turn depends upon whether the so-called tie-breaker rule under’ sec_32 c is applicable in resolving this latter question we must decide whether the retroactive application of amended sec_32 a in is constitutional background the stipulation of facts and the attached exhibits are incorporated herein the stipulated facts are hereby found petitioner resided in saratoga new york at the time she filed her petition during the entire year in issue petitioner was unmarried and resided with john pancake her boyfriend christina and mitchell sutherland her children from a prior marriage and alyssa pancake the daughter of mr pancake and petitioner rach child was under the age of petitioner mr pancake and the three children lived together as a family unit in fact mr pancake cared for christina and mitchell as if they were his own children petitioner and mr pancake shared the costs of food and lodging for the entire household - during the year in issue petitioner was employed by wesley health care center inc in saratoga springs new york she electronically filed her federal_income_tax return on date reporting wage income of dollar_figure she reported her filing_status as single and claimed dependency_exemptions for christina and mitchell identifying them as qualifying children for purposes of claiming a dollar_figure earned_income_credit for purposes of claiming this credit petitioner’s modified_adjusted_gross_income for was dollar_figure on his federal_income_tax return mr pancake claimed an earned_income_credit for alyssa for purposes of claiming this credit mr pancake’s modified_adjusted_gross_income was higher than petitioner’s mr pancake identified neither christina nor mitchell as his qualifying children for purposes of claiming this credit on his return respondent disallowed the earned_income_credit petitioner claimed on her return explaining in the notice_of_deficiency all the children qualify both penny and john for the earned_income_credit mitchell and christina qualify as foster children for john they do not have to be related to him to be qualifying children they lived as a family in the same home the entire year and therefore are his gualifying children for the earned_income_credit because penny’s income is not the highest we have not allowed her earned_income_credit john may amend his return to list two qualifying children for the earned_income_credit is sic he wishes q4e- discussion issue earned_income_credit sec_32 allows an eligible_individual to claim an earned_income_credit generally an eligible_individual is any person who has a qualifying_child for the taxable_year or any other person who does not have a qualifying_child if that person resided in the united_states for more than one-half of the year was over age but under age before the end of the year and was not a dependent of another taxpayer for the year sec_32 a sec_32 a defines a qualifying_child as an individual who bears a relationship to the taxpayer described in subparagraph b relationship_test except as provided in subparagraph b iii who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year residency test and who meets the age requirements of subparagraph c age_test an individual satisfies the relationship_test with respect to a particular taxpayer if the individual is i a son or daughter of the taxpayer or a descendant of either it a stepson or stepdaughter of the taxpayer or iii an eligible_foster_child of the taxpayer - - sec_32 c b an eligible foster child’ is defined as an individual who the taxpayer cares for as his or her own child and who has the same principal_place_of_abode as the taxpayer for the entire taxable_year in issue see sec_32 b an individual satisfies the age_test if he or she is under age at the end of the taxable_year is a full-time_student under age at the end of the taxable_year or is permanently_and_totally_disabled during the taxable_year see sec_32 c on the basis of the stipulated record we conclude that for christina and mitchell were both petitioner’s and mr pancake’s gualifying children for purposes of the earned_income_credit thus both petitioner and mr pancake are eligible individuals under sec_32 for purposes of claiming the earned_income_credit sec_32 c provides a tie-breaker rule where there are two or more eligible individuals with respect to the same qualifying_child for the same taxable_year as is the case here if or more individuals would but for this subparagraph and after application of subparagraph b be treated as eligible individuals with respect to the same qualifying_child for taxable years beginning in the same calendar_year only the individual with the highest modified_adjusted_gross_income for such taxable years shall be treated as an eligible_individual with respect to such qualifying_child emphasis added although congress recently amended the definition of an eligible_foster_child see ticket to work and work incentives improvement act of publaw_106_170 113_stat_1860 the amended definition does not apply herein because it is effective only for tax years beginning after date for petitioner’s modified_adjusted_gross_income was less than that of mr pancake if we apply the sec_32 c tie- breaker rule mr pancake and not petitioner is the individual eligible to claim the earned_income_credit with respect to christina and mitchell see eg jackson v commissioner tcmemo_1996_ petitioner maintains that here the sec_32 c tie- breaker rule is inapplicable on the basis that mr pancake failed to identify christina and mitchell as his gualifying children on his return in this regard as explained infra petitioner erroneously relies upon the definition of a qualifying_child as it existed before the amendment as originally enacted in sec_32 a defined a former sec_32 a provided as follows a in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- who bears a relationship to the taxpayer described in subparagraph b except as provided in subparagraph b i111 who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year who meets the age requirements of subparagraph c and iv with respect to whom the taxpayer meets the identification requirements of subparagraph d emphasis added - jj - gualifying child as one who satisfied the relationship residency and age tests discussed supra as well as the sec_32 c a iv identification test see omnibus budget reconciliation act of obra publaw_101_508 sec a 104_stat_1388 amending sec_32 the identification test required a taxpayer to include on his or her income_tax return the name age and taxpayer_identification_number of each gualifying child with respect to whom he or she claimed the earned_income_credit see sec_32 d the sec_32 a definition of a qualifying_child however was amended in the amendment and amended sec_32 c no longer required the identification of a qualifying_child on the gualified individual’s income_tax return see internal revenue former sec_32 d provided d identification requirements ---- in general --the regquirements of this subparagraph are met if the taxpayer includes the name age and tin of each qualifying_child without regard to this subparagraph on the return of tax for the taxable_year other methods ---the secretary may prescribe other methods for providing the information described in clause a social_security_number did not have to be furnished on a return for the tax_year in the case of qualifying children born after date for a return for the tax_year the requirement is waived for qualifying children born after date see uruguay round agreements act publaw_103_465 c 108_stat_5010 - - service restructuring and reform act of rra publaw_105_206 b 112_stat_823 as part of this amendment sec_32 a iv was stricken from the statute in addition to amending sec_32 a in congress enacted sec_32 g which provides that a taxpayer who has one or more qualifying children but does not identify any of them in accordance with sec_32 d is not entitled to receive the earned_income_credit see rra sec_6021 b 112_stat_824 adding sec_32 g the regime emphasized that although the identification requirement is no longer a specific element of the definition of a qualifying_child a taxpayer must nevertheless identify his or her qualifying_child as a prerequisite to receiving the earned_income_credit the bill clarifies that the identification requirement is a requirement for claiming the eic earned_income_credit rather than an element of the definitions of ‘eligible individual’ and ‘qualifying child’ s rept pincite the amendment was effective retroactively as if it were included in the provisions of obra section ‘ sec_32 g provides g individuals who do not include tin etc of any qualifying_child --no credit shall be allowed under this section to any eligible_individual who has one or more qualifying children if no qualifying_child of such individual is taken into account under subsection b by reason of paragraph d --- - to conclude this aspect of our opinion the amendment applies to the tax_year before us we dismiss petitioner’s argument that because mr pancake did not identify christina and mitchell as his qualifying children on his return he is not eligible for the earned_income_credit for that year issue constitutionality of amendment we now turn to whether the retroactive application of the amendment to petitioner’s tax_year denies petitioner due process of law under the fifth_amendment to the constitution as explained infra we hold that it does not the fifth_amendment to the constitution provides no person shall be deprived of life liberty or property without due process of law the supreme court has consistently upheld retroactive tax legislation against due process challenges see eg 512_us_26 449_us_292 305_us_134 299_us_498 283_us_15 280_us_409 240_us_1 congress ‘almost without exception’ has given general revenue statutes effective dates prior to the dates of actual enactment united_states v carlton supra pincite quoting united_states v darusmont supra pincite the test of invalidity of a retroactive tax law is whether the retroactive nature of the -- - law ‘is itself justified by a rational legislative purpose ’ id quoting 467_us_717 see also estate of kunze v commissioner f 3d _ ss 7th cir date affg tcmemo_1999_344 862_f2d_400 2d cir affg 88_tc_583 in determining whether the retroactive application of an income_tax statute violates the due process clause we examine whether the nature of the tax and the circumstances in which it is laid is so harsh and oppressive as to transgress the constitutional limitation welch v henry supra pincite this harsh and oppressive standard does not differ from the prohibition against arbitrary and irrational legislation that applies generally to economic legislation pension benefit guaranty corp v r a gray co supra pincite courts have held retroactive tax amendments unconstitutional only in those cases where the amendment imposes a wholly new tax which could not reasonably have been anticipated by the taxpayer at the time of the transaction 904_f2d_311 5th cir affg 92_tc_869 see also 275_us_142 274_us_531 276_us_440 on the other hand courts have held that congress acts rationally when it cures what it reasonably viewed as a mistake united_states v carlton supra pincite where legislation is curative courts liberally construe the retroactive application of the law see eg temple university v united_states f 2d 3d cir we do not believe the amendment is a wholly new tax to the contrary it serves primarily as clarification to existing law as opposed to a change_of existing law it was a curative measure that did not impose new tax_liabilities or alter the substantive rights of the parties congress’ purpose in enacting the amendment was rationally related to the legitimate government purpose of ensuring that only the most needy individuals receive the earned_income_credit see id congress originally enacted the earned_income_credit legislation to provide economic assistance to low-income working taxpayers see s rept pincite 1975_1_cb_590 the program’s objectives included offsetting social_security payments made by low-income workers providing a work incentive for individuals who receive welfare benefits providing low- income families with income security and attempting to redress the effects of regressive federal tax proposals cong rec sdollar_figure sdollar_figure-s15685 daily ed date explanatory this case involves the disallowance of a credit which provides further support to the constitutionality of the amendment see eg 82_tc_1 tax_court upheld the constitutionality of a retroactive_amendment to the investment_tax_credit provisions material concerning committee on finance reconciliation statement to achieve these objectives congress determined which individuals are most appropriate to receive the earned_income_credit before sec_32 generally defined an eligible_individual as one who was married and was entitled to a dependency_exemption under sec_151 for a child a surviving_spouse or a head_of_household see sec_32 in congress amended the definition of an eligible_individual eliminating the language set forth above but including in the definition an individual who has a gualifying child see obra sec a a qualifying_child was defined as one who satisfies a relationship_test a residency test and an age_test h conf rept pincite 1991_2_cb_560 congress noted solely for purposes of the eitc earned_income_tax_credit taxpayers are required to obtain and supply a taxpayer_identification_number tin for each qualifying_child who has attained the age of as of the close of the taxable_year of the taxpayer in order to claim the eitc the taxpayer must complete and attach a separate schedule to his or her income_tax return in addition to the tin requirement discussed above this schedule is required to include the name and age of any qualifying children id pincite b c pincite in response to this court’s holding in lestrange v commissioner tcmemo_1997_428 that before the enactment of the amendment the identification requirement was included within the definition of a qualifying_child congress enacted the amendment reflecting its intent that the identification of the child not be an element of the definition of a qualifying_child this correction in turn made the tie-breaker rule apply not only in the case of two or more individuals actually claiming the credit with respect to the same child but also in any case where two or more individuals could claim the credit with respect to the same child as the joint_committee on taxation explained tie-breaker rule if more than one taxpayer would be treated as an eligible_individual with respect to the same qualifying_child for a taxable_year only the individual with the highest modified_adjusted_gross_income modified agi is treated as an eligible_individual with respect to that child historically the internal_revenue_service irs has interpreted this tie-breaker rule to deny the eic to other taxpayers meeting the definition of eligible_individual regardless of whether the taxpayer with the highest modified agi had claimed the eic with respect to the child on the taxpayer’s tax_return the tax_court in lestrange v commissioner tcmemo_1997_428 held that the tie-breaker rule does not apply to deny the eic to a taxpayer unless another taxpayer actually claimed the eic with respect to the child on the taxpayer’s return the tax_court decision hinged on the determination that the child was not a qualifying_child with respect to the taxpayer with the highest modified agi because the identification test was not met by that taxpayer with respect to the child under this view because the taxpayer with the highest modified agi did not satisfy the qualifying_child requirement there was not more than one eligible_individual and the tie-breaker rule did not apply description of proposal the proposal clarifies that the identification requirement is a requirement for claiming the eic earned_income_credit rather than an element of the definition of qualifying_child thus the tie-breaker rule would apply where more than one individual otherwise could claim the same child as a qualifying_child on their respective tax returns regardless of whether the child is listed on any_tax return analysis proponents of the clarification believe that it is necessary to provide the eic efficiently and appropriately they continue that the tie-breaker is necessary in all cases where more than one taxpayer could claim the same qualifying_child to ensure that only needy taxpayers receive the eic for example a taxpayer with a qualifying_child should not qualify for the bic if that taxpayer is sharing a household with the taxpayer’s own higher-income parent to allow these taxpayers to essentially elect out of the tie-breaker rule by failing to claim the child on the return of the higher-income parent would undermine congressional intent with regards to the ehic staff of joint comm on taxation description of revenue provisions contained in the president’s fiscal_year budget proposal pincite j comm print thus congress was concerned that before the amendment taxpayers could structure their income_tax returns so that they would receive the earned_income_credit when they would not have otherwise been eligible the legislative_history of the amendment supports our conclusion that respondent properly applied this amendment the amendment is rationally related to a legitimate legislative -- - purpose of providing the earned_income_credit to the most appropriate individuals see eg 730_f2d_1211 8th cir retroactive taxes are rational because taxpayers otherwise could order their affairs freely to avoid the effect of the change petitioner contends that should we apply the amendment to deny her entitlement to the earned_income_credit which we do harsh and oppressive results would ensue to her we disagree the earned_income_credit is a governmental subsidy aimed at providing assistance to low-income taxpayers congress’ clarification of the eligibility requirements to continue to provide the credit to the most appropriate recipients is not the harsh and oppressive result that would require us to strike down the amendment as unconstitutional thus petitioner has failed to convince us that the denial of the earned_income_credit in this case is so harsh and oppressive as to necessitate a finding that the retroactive application of the amendment violates the due process clause of the constitution in determining whether a retroactive_amendment is constitutional we must further consider the length of the period affected by the amendment see united_states v carlton u s pincite 799_f2d_18 2d cir congress frequently enacts tax legislation with an effective date prior to the actual date of the enactment see -- - united_states v darusmont u s pincite this ‘customary congressional practice’ generally has been ‘confined to short and limited periods required by the practicalities of producing national legislation ’ united_states v carlton supra pincite quoting united_states v darusmont supra pincite the retroactive period generally must be modest and not excessive see united_states v carlton supra see also 476_us_558 nevertheless neither the supreme court nor the courts of appeals have applied an absolute temporal limitation on the periods affected by retroactive legislation for the legislation to withstand a constitutional challenge see temple university v united_states f 2d pincite there is nothing intrinsic in the ‘harsh and oppressive’ test that requires a one-year bench mark as the constitutional limit of retroactivity canisius college _v united_states supra pincite see also wiggins v commissioner f 2d pincite instead we review tax legislation case by case considering ‘ the nature of the tax and the circumstances in which it is laid’ canisius college v united_states supra pincite quoting welch v henry u s pincite generally in those cases where retroactive application was allowed courts have found the period of retroactivity to be modest see eg united_states v carlton supra upholding 14-month retroactive application united_states v darusmont supra upholding retroactive application within calendar_year of months 299_us_498 upholding month retroactive application 170_f3d_961 9th cir upholding 8-month retroactive application kitt v united_states fed cl date upholding year retroactive application 44_fedclaims_661 upholding 5-month retroactive application in other instances even a period of several years has passed muster see eg 946_f2d_690 9th cir upholding application of tax penalty passed in to returns filed between and affg tcmemo_1990_4 canisius college v united_states supra upholding 4-year retroactive application temple university v united_states supra pincite upholding 4-year retroactive application 955_fsupp_27 s d n y upholding retroactive application of amendment extending statute_of_limitations on tax collection actions from to years affd per curiam 109_f3d_127 2d cir clearly some retroactivity is necessary as a practical matter petitioner disputes the application of this amendment to her tax_year approximately a 1-year period the 1-year period of retroactivity as applicable to petitioner is reasonable is within precedential limits and lends support to the constitutionality of the amendment -- - finally in determining whether a retroactive_amendment is constitutional we may consider whether the retroactive legislation abrogates vested rights of the taxpayer and whether the taxpayer relied to his or her detriment on the law prior to the amendment so that had the taxpayer known of the legislative changes he or she could have avoided the tax imposed by the amendment see g rocanova v united_states supra pincite we dismiss petitioner’s argument that the amendment violates due process because she detrimentally relied upon the preamendment version of sec_32 c a the amendment does not abrogate petitioner’s rights as the supreme court explained in united_states v carlton supra pincite a taxpayer’s reliance alone is insufficient to establish a constitutional violation tax legislation is not a promise and a taxpayer has no vested right in the internal_revenue_code moreover taxation is neither a penalty imposed on the taxpayer nor a liability which he assumes by contract it is but a way of apportioning the cost of government among those who in some measure are privileged to enjoy its benefits and must bear its burdens since no citizen enjoys immunity from that burden its retroactive imposition does not necessarily infringe due process welch v henry supra pincite we note that before the internal_revenue_service had consistently applied sec_32 c without considering whether the taxpayer with the highest modified_adjusted_gross_income identified the qualifying_child on his or her return see irs publication harned income credit in sum we hold that the retroactive application of the amendment does not deny petitioner due process of the law thus it 1s constitutional in reaching our conclusions we have considered all of petitioner’s arguments namely whether the doctrine_of estoppel applies the duty_of_consistency owed to petitioner was violated and events that occurred before the issuance of the notice_of_deficiency may be considered for a result contrary to that expressed herein and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered for respondent
